—'Judgment of the Court of Special Sessions of the City of New York, Borough of Queens [County of Queens], convicting defendant of a violation of section 970 of the Penal Law (common gambler) and order denying motion for a new trial unanimously affirmed. No opinion. Present — Lazansky, P. J., Hagarty, Cars-well, Johnston and Adel, JJ. Judgment of conviction of the Court of Special Sessions of the City of New York, Borough of Queens [County of Queens], convicting defendant of a violation of section 580 of the Penal Law (conspiracy) and order denying motion for a new trial affirmed on the authority of People v. Scobie, Jr. (post, p. 854), decided herewith. Lazansky, P. J., Carswell and Adel, JJ., concur; Hagarty, J., with whom Johnston, J., concurs, dissents and votes to reverse the judgment of conviction of the crime of conspiracy and to dismiss the information and the appeal from the order denying a motion for a new trial, for the reasons stated in Ms dissent in People v. Scobie, Jr. (post, pp. 854, 855), decided herewith.